DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-2, 5, and 30-39, in the reply filed on 8/31/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a receptacle” as cited in claim 1, “at least a portion of the one or more inflow conduit s extend into the reaction chamber and/or at least a portion of the one or more outflow conduit s extend into the reaction chamber” as cited in claim 5, “the one or more electromagnetic radiation source are integrated with the body or are placed inside the body” as cited in claim 34, and “the receptacle has a NO detector” as cited in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35 and 36 recite the limitation "the one or more energy sources” .  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the one or more electromagnetic radiation sources”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (PG-PUB US 2007/0253871, cited in IDS) in view of Downey (U.S. 5,587,069, cited in IDS) and Andersen et al (PB-PUB US 2010/0108489) .
Regarding claim 1, Buhr discloses a method of photolytic dissociation/conversion in a photolytic device/reactor (ABSTRACT). The method comprises steps of  
(1) providing a photolytic device/reactor 100 comprising
(i) a reaction chamber 120 having central axis (i.e. a converter body…, Figures 1-8, paragraphs [0035] & [0037]);
(ii) a first/second LED arrays 124/134 in communication with the reaction chamber 120 for photolytic reaction by electromagnetic radiation (i.e. one or more electromagnetic radiation sources…, Figures 1-8, paragraphs [0040] & [0044]);
(iii) an inlet piping 142 having an inlet for introducing a gas sample and an outlet 146 in communication with the reaction chamber 120 (i.e. one or more inflow conduit…, Figures 1-8, paragraphs [0043] & [0044]); and 
(iv) an outlet piping 144 having an inlet 148 in communication with the reaction chamber 120 and an outlet in communication with a detector (i.e. one or more outflow conduit…, Figures 1-8, paragraphs [0043] & [0044]);   
(2) admitting the air sample containing the reactants to the reaction chamber 120 through the inlet piping 142 (i.e.. introducing the unprocessed gas sample…, Figures 1-8, paragraph [0056]0;
(3)  irradiating the air sample with the LED modules 122 and 132 to convert NO2 to NO (i.e. initiating the dissociation reaction…, Figures 1-10, paragraph [0057]); and 
(4) discharging the products through the outlet piping 144 of the reaction chamber 120 (i.e. conveying the processed sample…, Figures 1-8, paragraph [0056]).
It should be noted that the limitation of “a receptacle” does not recite any additional structure and will be interpreted as “a space for holding/storing an article”. The detector of Buhr comprises a space for holding at least some components for the detector, reading on “a receptacle”. 
Buhr teaches that the reaction chamber 120 comprises the inlet piping 142 and the outlet piping 144 (Figures 1-8, paragraph [0043]), but does not teach the inlet being tangentially oriented. However, Downey discloses a method of photolytic dissociation/conversion in a photolytic device/reactor (ABSTRACT). Downey teaches that the photolytic reactor comprises a shell 16 having an inlet  port 18, wherein the inlet port 18 is oriented tangentially with respect to the shell 16 (Figures 1, & 5-6, col. 3, line 52- col. 4, line 2). Downey further indicates that such configuration can encourage development of desired helical or volute flow (Figure 5, col. 4, line 2-6). Therefore, it would be obvious for one having ordinary skill in the art to orient the inlet tangentially with respect to the reactor chamber as suggested by Downey in order to encourage development of desired helical or volute flow with the photolytic reactor of Buhr, hence improving the conversion efficiency with reasonable expectation of success while using the method of Buhr.
Buhr teaches that the reaction chamber 120 comprises the outlet piping 144 (Figures 1-8, paragraph [0043]), but Buhr/Downey does not teach the outlet being oriented axially. However, Andersen et al disclose a method of photolytic dissociation/conversion in a photolytic device/reactor (ABSTRACT). Andersen teaches that the photolytic reactor comprises a reactor chamber 1 having an exit/outlet 5 oriented axially with respect to the reactor chamber 1 (Figure 1, paragraph [0026]). The teaching of Andersen shows that orienting the outlet/exit axially with respect to the reactor chamber is an equivalent configuration/arrangement for photolytic dissociation/conversion in a photolytic reactor. Therefore, it would be obvious for one having ordinary skill in the art to arrange the outlet axially with respect to the reactor chamber because it is an art-recognized equivalent.
The limitation of “thereby…to reduce disordered… and controlling… “ are the results of operating the claimed method. Since Buhr/Downey/Andersen teaches a method comprising substantially the same/similar steps as claimed, it must have the same/similar outcomes unless some limitations are not currently claimed. .
Regarding claim 2, Downey teaches helical or volute flow pattern (Figure 5, col. 4, line 2-6).
Regarding claim 5, Buhr teaches that the inlet/outlet piping extends into the reactor (Figures 1-8). Downey teaches that the inlet port 18 extends into the shell 16 (Figures 1 & 5).
Regarding claim 30, Buhr teaches that the reaction chamber 120 is elongated (Figures 1-8). Downey teaches that the shell 16 is an elongated cylinder (col. 3, line 58-59).
Regarding claim 31, Buhr teaches that a reflective material 116 is provided (Figure 1, paragraphs [0037]) & [0056]).
Regarding claim 32, Buhr teaches that the reflective material may contain diffusive reflective material and/or specular reflector to UV radiation  (paragraphs [0037] - [0038] & [0044]).
Regarding claim 33, Buhr teaches LED light array 112 (Figure 1, paragraph [0040]).
Regarding claim 34, Downey teaches the UV light  sources in the quartz tubes 56,58, and 60 are within the shell 16 (Figures 1 & 6, col. 5,line 1-12). Andersen teaches that the UV lamp 14 is inside the chamber 13 (Figure 2, paragraph [0027]).
Regarding claim 35, Buhr teaches that a housing 102 encloses the reactor chamber 120 and the LED UV light modules 122/132 includes UV transparent windows (Figure 1,& 7-8, paragraphs [0040] & [0041]). Downey teaches the UV light  sources in the quartz tubes 56,58, and 60 are within the shell 16 (Figures 1 & 6, col. 5,line 1-12). Andersen teaches that UV light from the UV lamp passes through a window (Figure 1, paragraph [0026]).
 Regarding claim 36, Buhr teaches that the LED UV light modules 122/132 includes UV transparent windows (Figure 1,& 7-8, paragraphs [0040] & [0041]). Andersen teaches that UV light from the UV lamp passes through a window (Figure 1, paragraph [0026]).
Regarding claim 37, Buhr teaches that heat sinks 104/106 are attached to the housing 102 (Figure 1, paragraph [0035]).
Regarding claim 38, Downey teaches that the shell 16 is made of stainless steel (col. 3, line 58-59).
Regarding claim 39, Buhr teaches to convert NO2 to NO  and that a NO analyzer connected to the outlet piping (paragraphs [0012], [0029], [0044) & [0056]). Andersen teaches to convert NO2 to NO  and that NO concentration is measured (paragraphs [0011] & [0031]).
Conclusion
Claims 1-2, 5, and 30-39 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795